The plaintiff in error was convicted on a charge that he did have in his possession 13 pints of whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined *Page 101 
in the county jail for 30 days and pay a fine of $100. He appeals from the judgment.
The evidence shows that the defendant was manager of the Tishomingo Motor Company. The officers raided his place of business and found 13 pints of whisky in a hand bag upon an overhead platform in the rear of the office; that for more than a year the defendant boarded at the Smith Hotel, occupying room 15 on the third floor. The officers went to the room and found in the defendant's trunk 60 pints of whisky of the same brand as that found at the garage.
As a witness in his own behalf the defendant Leslie Moore testified:
"That was not my whisky. I did not give any one permission to put it in the garage. The whisky found in my room at the Smith Hotel was not my whisky. I did not give anyone permission to put it there. I did not keep my trunk locked. I told the sheriff I would like for him to leave that trunk, as it was one my mother gave me, and I got some old suit cases, and he put the whisky in them. Four days before the seizure I left and went with my father to Marfa, Tex., and left my brother, J.C. Moore, to look after my business. I was only gone two days. I left Marfa, Tex., in the evening the day I arrived there. My brother told me it was his whisky. I asked him if he had been selling it around, and he would not say. He brought it straight through from Kansas City when he was returning with cars."
Various errors are assigned and urged. However, after a careful examination of the record, we reach the conclusion that the defendant had a fair trial and was properly convicted.
The judgment is therefore affirmed. *Page 102